Citation Nr: 0714206	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Togus, 
Maine, which granted service connection for bilateral 
tinnitus, assigning a 10 percent evaluation, effective March 
4, 2003.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002 & Supp. 2005); 38 C.F.R. §4.87, 
DC 6260 (2006); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006), petition for cert. filed, 75 U.S.L.W. 3122 (U.S. Sep. 
18, 2006) (No. 06-400).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for tinnitus in August 
2003, assigning a 10 percent evaluation effective March 4, 
2003.  The veteran appeals this action.  He contends that he 
is entitled to an increased evaluation for tinnitus, 
specifically a 10 percent rating for each ear.  The RO denied 
the veteran's request on the basis that under DC 6260 there 
is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  (See the October 2004 
statement of the case (SOC).)  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Since the law, as mandated by 
statute, and not the evidence, is dispositive of the claim, 
VA's duties to notify and to assist the appellant do not 
apply.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


